Case 2:21-cv-00051-JRG-RSP Document 28-2 Filed 05/28/21 Page 1 of 7 PageID #: 167




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       MARSHALL DIVISION


       GREATGIGZ SOLUTIONS, LLC,

                       Plaintiff                               Case No. 2:21-cv-0051 JRG-RSP


                       v.                                      JURY TRIAL DEMANDED


       KELLY SERVICES, INC.,

                       Defendant


                               [PROPOSED] DOCKET CONTROL ORDER

            In accordance with the scheduling conference held in this case, it is hereby ORDERED

  that the following schedule of deadlines is in effect until further order of this Court:

      Court’s                  Proposed Dates   Event Description
      Assigned/Default
      Dates

      May 9, 2022              Same             *Jury Selection – 9:00 a.m. in Marshall, Texas

      April 11, 2022           Same             * If a juror questionnaire is to be used, an editable
                                                (in Microsoft Word format) questionnaire shall be
                                                jointly submitted to the Deputy Clerk in Charge by
                                                this date.1

      April 4, 2022            Same             *Pretrial Conference – 9:00 a.m. in Marshall,
                                                Texas before Judge Roy Payne




  1
   The Parties are referred to the Court’s Standing Order Regarding Use of Juror Questionnaires in
  Advance of Voir Dire.
Case 2:21-cv-00051-JRG-RSP Document 28-2 Filed 05/28/21 Page 2 of 7 PageID #: 168




   March 28, 2022      Same          *Notify Court of Agreements Reached During Meet
                                     and Confer

                                     The parties are ordered to meet and confer on any
                                     outstanding objections or motions in limine. The
                                     parties shall advise the Court of any agreements
                                     reached no later than 1:00 p.m. three (3) business
                                     days before the pretrial conference.

   March 28, 2022      Same          *File Joint Pretrial Order, Joint Proposed Jury
                                     Instructions, Joint Proposed Verdict Form,
                                     Responses to Motions in Limine, Updated Exhibit
                                     Lists, Updated Witness Lists, and Updated
                                     Deposition Designations

   March 21, 2022      Same          *File Notice of Request for Daily Transcript or Real
                                     Time Reporting.

                                     If a daily transcript or real time reporting of court
                                     proceedings is requested for trial, the party or parties
                                     making said request shall file a notice with the
                                     Court.

   March 14, 2022      Same          File Motions in Limine

                                     The parties shall limit their motions in limine to
                                     issues that if improperly introduced at trial would be
                                     so prejudicial that the Court could not alleviate the
                                     prejudice by giving appropriate instructions to the
                                     jury.

   March 14, 2022      Same          Serve Objections to Rebuttal Pretrial Disclosures

   March 7, 2022       Same          Serve Objections to Pretrial Disclosures; and Serve
                                     Rebuttal Pretrial Disclosures

   February 21, 2022   Same          Serve Pretrial Disclosures (Witness List, Deposition
                                     Designations, and Exhibit List) by the Party with the
                                     Burden of Proof




                                       -2-
Case 2:21-cv-00051-JRG-RSP Document 28-2 Filed 05/28/21 Page 3 of 7 PageID #: 169




      February 14, 2022   Same                 *Response to Dispositive Motions (including
                                               Daubert Motions). Responses to dispositive motions
                                               that were filed prior to the dispositive motion
                                               deadline, including Daubert Motions, shall be due in
                                               accordance with Local Rule CV-7(e), not to exceed
                                               the deadline as set forth in this Docket Control
                                               Order.2 Motions for Summary Judgment shall
                                               comply with Local Rule CV-56.

      January 31, 2022    Same                 *File Motions to Strike Expert Testimony (including
                                               Daubert                                    Motions)

                                               No motion to strike expert testimony (including a
                                               Daubert motion) may be filed after this date without
                                               leave of the Court.

      January 31, 2022    Same                 *File Dispositive Motions

                                               No dispositive motion may be filed after this date
                                               without leave of the Court.

                                               Motions shall comply with Local Rule CV-56 and
                                               Local Rule CV-7. Motions to extend page limits
                                               will only be granted in exceptional circumstances.
                                               Exceptional circumstances require more than
                                               agreement among the parties.

      January 24, 2022    January 30, 2021     Deadline to Complete Expert Discovery

      January 10, 2022    January 17, 2021     Serve Disclosures for Rebuttal Expert Witnesses

      December 20, 2021   Same                 Deadline to Complete Fact Discovery and File
                                               Motions to Compel Discovery

      December 20, 2021   December 27,         Serve Disclosures for Expert Witnesses by the Party
                          2021                 with the Burden of Proof

                                               Final Election of Asserted Prior Art (GO-13-20)



  2
    The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s failure to
  oppose a motion in the manner prescribed herein creates a presumption that the party does not
  controvert the facts set out by movant and has no evidence to offer in opposition to the motion.”
  If the deadline under Local Rule CV 7(e) exceeds the deadline for Response to Dispositive
  Motions, the deadline for Response to Dispositive Motions controls.



                                                  -3-
Case 2:21-cv-00051-JRG-RSP Document 28-2 Filed 05/28/21 Page 4 of 7 PageID #: 170




   December 7, 2021   Same           Comply with P.R. 3-7 (Opinion of Counsel
                                     Defenses)

   N/A                November 22,   Final Election of Asserted Claims (GO-13-20)
                      2021

   November 16, 2021 Same            *Claim Construction Hearing – 9:00 a.m. in
                                     Marshall, Texas before Judge Roy Payne

   October 26, 2021   Same           *Comply with P.R. 4-5(d) (Joint Claim Construction
                                     Chart)

   October 19, 2021   Same           *Comply with P.R.         4-5(c)   (Reply   Claim
                                     Construction Brief)

                                     Preliminary Election of Asserted Prior Art (GO-13-
                                     20)

   October 12, 2021   Same           Comply with P.R. 4-5(b) (Responsive Claim
                                     Construction Brief)

   October 5, 2021    Same           Comply with P.R. 4-5(a) (Opening Claim
                                     Construction Brief) and Submit Technical Tutorials
                                     (if any)

                                     Good cause must be shown to submit technical
                                     tutorials after the deadline to comply with P.R. 4-
                                     5(a).

   October 5, 2021    Same           Deadline to Substantially Complete Document
                                     Production and Exchange Privilege Logs

                                     Counsel are expected to make good faith efforts to
                                     produce all required documents as soon as they are
                                     available and not wait until the substantial
                                     completion deadline.

   September 21,      Same           Comply with P.R. 4-4 (Deadline to Complete Claim
   2021                              Construction Discovery)

                                     Preliminary Election of Asserted Claims (GO-13-
                                     20)

   September 14,      Same           File Response to Amended Pleadings
   2021




                                       -4-
Case 2:21-cv-00051-JRG-RSP Document 28-2 Filed 05/28/21 Page 5 of 7 PageID #: 171




      August 31, 2021   Same              *File Amended Pleadings

                                          It is not necessary to seek leave of Court to amend
                                          pleadings prior to this deadline unless the
                                          amendment seeks to assert additional patents.

      August 24, 2021   Same              Comply with P.R. 4-3 (Joint Claim Construction
                                          Statement)

      August 3, 2011    Same              Comply with P.R. 4-2 (Exchange Preliminary Claim
                                          Constructions)

      July 13, 2021     July 20, 2021     Comply with P.R. 4-1 (Exchange Proposed Claim
                                          Terms)

      June 23, 2021     July 13, 2021     Comply with Standing Order Regarding Subject-
                                          Matter Eligibility Contentions3

      June 23, 2021     July 13, 2021     Comply with      P.R.     3-3   &   3-4   (Invalidity
                                          Contentions)

      June 2, 2021      Same              *File Proposed Protective Order and Comply with
                                          Paragraphs 1 & 3 of the Discovery Order (Initial and
                                          Additional Disclosures)

                                          The Proposed Protective Order shall be filed as a
                                          separate motion with the caption indicating whether
                                          or not the proposed order is opposed in any part.

      May 26, 2021      May 28, 2021      *File Proposed Docket Control Order and Proposed
                                          Discovery Order

                                          The Proposed Docket Control Order and Proposed
                                          Discovery Order shall be filed as separate motions
                                          with the caption indicating whether or not the
                                          proposed order is opposed in any part.

      May 19, 2021      Same              Join Additional Parties

      April 28, 2021    Same              Comply with P.R. 3-1 & 3-2 (Infringement
                                          Contentions)




  3
   http://www.txed.uscourts.gov/sites/default/files/judgeFiles/EDTX%20Standing%20Order%20R
  e%20Subject%20Matter%20Eligibility%20Contentions%20.pdf [https://perma.cc/RQN2-YU5P]



                                            -5-
Case 2:21-cv-00051-JRG-RSP Document 28-2 Filed 05/28/21 Page 6 of 7 PageID #: 172




  (*) indicates a deadline that cannot be changed without showing good cause. Good cause is
  not shown merely by indicating that the parties agree that the deadline should be changed.

                                 ADDITIONAL REQUIREMENTS

          Mediation: While certain cases may benefit from mediation, such may not be appropriate
  for every case. The Court finds that the Parties are best suited to evaluate whether mediation will
  benefit the case after the issuance of the Court’s claim construction order. Accordingly, the Court
  ORDERS the Parties to file a Joint Notice indicating whether the case should be referred for
  mediation within fourteen days of the issuance of the Court’s claim construction order. As a
  part of such Joint Notice, the Parties should indicate whether they have a mutually agreeable
  mediator for the Court to consider. If the Parties disagree about whether mediation is appropriate,
  the Parties should set forth a brief statement of their competing positions in the Joint Notice.

          Summary Judgment Motions, Motions to Strike Expert Testimony, and Daubert
  Motions: For each motion, the moving party shall provide the Court with two (2) hard copies of
  the completed briefing (opening motion, response, reply, and if applicable, sur-reply), excluding
  exhibits, in D-three-ring binders, appropriately tabbed. All documents shall be single-sided and
  must include the CM/ECF header. These copies shall be delivered to the Court within three (3)
  business days after briefing has completed. For expert-related motions, complete digital copies of
  the relevant expert report(s) and accompanying exhibits shall be submitted on a single flash drive
  to the Court. Complete digital copies of the expert report(s) shall be delivered to the Court no later
  than the dispositive motion deadline.

          Indefiniteness: In lieu of early motions for summary judgment, the parties are directed to
  include any arguments related to the issue of indefiniteness in their Markman briefing, subject to
  the local rules’ normal page limits.

         Lead Counsel: The Parties are directed to Local Rule CV-11(a)(1), which provides that
  “[o]n the first appearance through counsel, each party shall designate a lead attorney on the
  pleadings or otherwise.” Additionally, once designated, a party’s lead attorney may only be
  changed by the filing of a Motion to Change Lead Counsel and thereafter obtaining from the Court
  an Order granting leave to designate different lead counsel.


          Motions for Continuance: The following excuses will not warrant a continuance nor
  justify a failure to comply with the discovery deadline:

  (a)    The fact that there are motions for summary judgment or motions to dismiss pending;

  (b)    The fact that one or more of the attorneys is set for trial in another court on the same day,
         unless the other setting was made prior to the date of this order or was made as a special
         provision for the parties in the other case;

  (c)    The failure to complete discovery prior to trial, unless the parties can demonstrate that it
         was impossible to complete discovery despite their good faith effort to do so.




                                                  -6-
Case 2:21-cv-00051-JRG-RSP Document 28-2 Filed 05/28/21 Page 7 of 7 PageID #: 173




         Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on
  the DCO shall take the form of a motion to amend the DCO. The motion to amend the DCO shall
  include a proposed order that lists all of the remaining dates in one column (as above) and the
  proposed changes to each date in an additional adjacent column (if there is no change for a date
  the proposed date column should remain blank or indicate that it is unchanged). In other words,
  the DCO in the proposed order should be complete such that one can clearly see all the remaining
  deadlines and the changes, if any, to those deadlines, rather than needing to also refer to an earlier
  version of the DCO.

         Proposed DCO: The Parties’ Proposed DCO should also follow the format described
  above under “Amendments to the Docket Control Order (‘DCO’).”

          Joint Pretrial Order: In the contentions of the Parties included in the Joint Pretrial Order,
  the Plaintiff shall specify all allegedly infringed claims that will be asserted at trial. The Plaintiff
  shall also specify the nature of each theory of infringement, including under which subsections of
  35 U.S.C. § 271 it alleges infringement, and whether the Plaintiff alleges divided infringement or
  infringement under the doctrine of equivalents. Each Defendant shall indicate the nature of each
  theory of invalidity, including invalidity for anticipation, obviousness, subject-matter eligibility,
  written description, enablement, or any other basis for invalidity. The Defendant shall also specify
  each prior art reference or combination of references upon which the Defendant shall rely at trial,
  with respect to each theory of invalidity. The contentions of the Parties may not be amended,
  supplemented, or dropped without leave of the Court based upon a showing of good cause.




                                                   -7-
